DETAILED ACTION
This Final Office Action is responsive to Applicant’s Amendment filed on 26 Feb 2021 in which claims 1, 3, 8, 10, 15 and 17 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 8, and 15 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The rejection of claims 3, 10, and 17 under 35 U.S.C. 112(b) is hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
Amendment to independent claims objected to for minor informality, limitation of “generating… a set of possible vent types” should read event types. Correction requested.
Applicant’s remarks dated 02/26/2021 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Amendments overcome the rejection under 35 U.S.C. 102 and updated search and consideration have been given to present status of claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Hoang et al., “Crowdsensing and Analyzing Micro-Event Tweets for Public Transportation”, hereinafter Hoang, in view of 
Chen et al., “Dynamic Cluster-Based Over-Demand Prediction in Bike Sharing Systems”, hereinafter Chen, in view of
With respect to claim 1, Hoang teaches: 
A computer-implemented method {Hoang [P.2161 Sect.VI ¶3] “Classification methods. We address the event type classification problem” where computer-implementation is [P.2157 Sect.I ¶4] “mobile phones of commuters involved in participatory sensing”} comprising: 
receiving trip data associated with a plurality of trips that have been taken by providers and riders interacting with a system that facilitates trips {Hoang Fig 1 illustrated environment for [P.2158 ¶4] “analyzing public transportation systems at the city scale using Twitter data. We use Singapore’s public buses for illustration but the same framework is applicable to other public transportation systems” for trips: [P.2164 ¶2] “rush hours commuters travel to work and return home”, [P.2158 ¶3]}; 
receiving unstructured event data describing potential future events from third party systems that are external to the system that facilitates trips {Hoang [P.2159 Sect.III ¶1-2] “data harvesting from social media and the Web” comprises “unstructured tweet” (Twitter is 3rd party) and/or [P.2161 Sect.VI ¶3] “predict events on an unlabeled tweet” where an event which is predicted is potential/future}; 
extracting feature values from the unstructured event data, the feature values including information about the potential future events {Hoang [P.2162 ¶1] “the tweet is used as a feature” detailed [P.2160 RtCol] tokenized features for entity extraction}; 
generating a set of one or more validated events based on the unstructured event data and; {Hoang [P.2159 ¶3] “event-type classification” generated from “sense-making engine which transforms all unstructured tweet content”. Further, set of validated events is Table IV [P.2161] where validating is [P.2161 Sect.VI ¶3] “assign the tweet the event type with the higher classification score”}; 
for at least one of the set of one or more validated events: generating, for the event, a set of one or more event intensity score values {Hoang [P.2161] Table 4 where column “Count” is event intensity score values. See also [P.2164] Fig 6} associated with the event within a geofence within a certain timeframe {Hoang [P.2163 ¶2] “geo-coded tweets” having timestamp as illustrated Table XII [P.2165]} by applying at least one of the feature values extracted from the unstructured event data to an event prediction model {Hoang [P.2162 ¶3] “apply the best method, i.e., SVM, to all bus tweets and obtain the predicted event type distribution” SVM/classifier is event prediction model [P.2161 ¶5]. Further, feature extraction detailed [P.2160 RtCol] comprises tokenized tweet with parts of speech, e.g., name, verb, noun, etc.}; 
selecting an intervention for implementation within the geofence responsive to at least one of the set of one or more event intensity score values, the set of one or more 2validated events, and the at least one classification of the type of a validated event {Hoang [P.2157 SectI.A ¶2] “resolving some detected bus issues. For example, a micro-event reported a lost item left on a bus, the bus operator may immediately alert the bus driver to quickly retrieve the lost item… micro-event feedback” is exemplar intervention to resolve issue, and responsiveness is detailed [P.2161 Sect.VI] “micro-event classification” comprises “event-type labels… pair of event types” and [P.2159 Sect.III ¶3] “correlation analysis seeks to determine how entity, event and sentiment may be correlated with one another in micro-event feedback”}; and 
implementing the selected intervention {Hoang [P.2157 SectI.A ¶2] “retrieve the lost item” and/or [P.2165 Sect.D ¶3] “Example 2… bus services 182 and 182M rerouted”}. 
However, Hoang does not teach “threshold likelihood associated with the event type”.
Chen teaches:
for at least one of the set of one or more validated events, generating a classification of one or more types of the validated event, wherein generating a classification of types of the validated event comprises: generating, using a trained machine learning model for each of a set of possible vent types, a predicted likelihood of the event having the event type; and determining one or more of the event types for which the predicted likelihoods exceed a threshold likelihood associated with the event type {Chen teaches clustering and classification for “event types” as listed in [P.844] Table 2. Probabilistic determination is made to model the cluster over-demand and classify the over-demand clusters using threshold per [P.846 RtCol - P.847 LeftCol]. Further, weight is assigned to the event type in training of model per Eq. 3-4, [P.845 RtCol]. Illustrative context at Figs 5, 9, 1}; 
	Both Hoang and Chen are directed to event-based modeling of transportation with social data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the thresholding of Chen with Hoang in order to simulate events or over-demand probability for each cluster (Chen [P.846 RtCol ¶4], [P.847 ¶3]) and/or so as to vary the threshold in evaluating empirical performance of ROC/AUC against a baseline (Chen [P.849 ¶1-2]).

With respect to claim 2, the combination of Hoang and Chen teaches the computer-implemented method of claim 1, wherein 
	event data includes information about a date and time of an event, a location of the event, a type of the event, or an expected number of attendees {Hoang Fig 12 event date and time; [P.2164 Sect.C ¶2] “locations of accidents”; [P.2161 Sect.VI ¶1] “event type labels”. See also Chen Figs 5 and 9}.

With respect to claim 3, the combination of Hoang and Chen teaches the computer-implemented method of claim 1, wherein 
	trip data includes information about a pickup location and a drop off location, telematics data collected from the vehicle of the provider, safety incident reports about accidents or interpersonal conflicts that occurred during the trip, or feedback submitted by riders and providers {Hoang [P.2157 Sect.I ¶3] “real-time feedback”}.

With respect to claim 7, Hoang teaches the computer-implemented method of claim 1, further comprising: 
	training a prediction model using the trip data and the event data {Hoang [P.2161 Sect.VI ¶3] “each classifier is trained using the labeled tweets of the corresponding pair of event types”}, 
However, Hoang does not disclose “predicts one or more event intensity score values as a function of trip data”, which is taught by Chen:
wherein 3the prediction model predicts one or more event intensity score values as a function of trip data {Chen [P.844 ¶4] “impacting factor (IF) of each event as the ratio of the event-time bike usage number to the normal value, and derive the IF of each event type. Table 2 shows the top 5 most impactive social event types on bike usage with regard to IF”. Additionally, [P.846 ¶1] Eq (10) “Geographically-Constrained Label Propagation… value function should be designed to reward the connectivity con(v,C) and penalize the geographic span dist(v,v’)” and [P.847 ¶3-5] “classify a cluster as an over-demand cluster”}.
Both Hoang and Chen are directed to mobility and optimization of shared transportation systems thus being analogous. One having ordinary skill in the art would have considered it obvious at the time of filing to modify the training of Hoang based on the teaching of Chen in order to implement “dynamic cluster-based over-demand prediction according to context” (Chen [P.842 Num1-3]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang and Chen in view of 
Mazimpaka et al., “Trajectory data mining: A review of methods and applications”, hereinafter Mazimpaka.
With respect to claim 4, Hoang teaches the computer-implemented method of claim 1, wherein 
	event intensity score values include one or more of a number of pickups in the geofence, a number of drop-offs in the geofence, a number of calls made from within the geofence, a score of light levels within the geofence as detected by satellite, and a number of cars within the geofence {Mazimpaka [P.77 ¶2] “clustering on GPS points corresponding to pick-up points. A hotness index is finally calculated based on the property of the clusters” is scoring pickups in the geofence}. 
Both Hoang and Mazimpaka are directed to classification with mobility analysis thus being analogous. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the hotness index of Mazimpaka with the count of Hoang as applying known techniques to a known method with a reasonable expectation of success and/or to “define hotspots based on the crowdedness of areas” in application of “mobility-based clustering” (Mazimpaka [P.77 ¶2])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang and Chen in view of 
Monteiro De Lira, Vincius Cezar, “Mining human mobility data and social media for smart services” hereinafter DeLira.
With respect to claim 5, Hoang teaches the computer-implemented method of claim 1, wherein 
	interventions include proactive interventions {Examiner interprets “proactive interventions” in view of instant specification [0043] “anticipation of events… proactive interventions include… optimizing pickup and drop-off locations and times” and [0063] “proactively recommending a future pickup time”. DeLira [P.15 ¶4] “adaptability to anticipate or delay the preferred departure and arrival time”; [P.17 Blt2] “anticipation of the trip with respect to the desired pick-up time”}.
	Both Hoang and DeLira are directed to classification with mobility analysis thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the proactive interventions disclosed by DeLira for the real-time user interaction of Hoang in order to improve logistical optimization as suggested “anticipation of the trip with respect to the desired pick-up time” (DeLira [P.17 Blt2]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang and Chen in view of 
Leader et al., US PG Pub No 20140372030A1, hereinafter Leader.
With respect to claim 6, Hoang teaches the computer-implemented method of claim 1. Leader teaches wherein
	interventions include reactive interventions {Examiner interprets “reactive events” in view of instant specification [0042] “reactive interventions include… sending messages to riders informing them of predicted delays”. Leader [0061] “recommendation to the mobile computing device 202 that the user depart his or her current location at an appropriate time to compensate for the predicted delay”}.
	Both Hoang and Leader are directed to routing and system to analyze travel patterns thus being analogous. A person having ordinary skill in the art would have considered it obvious at the time of filing to combine the reactive interventions of Leader with the user interaction of Hoang in order to enhance user satisfaction by providing information based on past or ongoing events.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang and Chen in view of 
Gao et al., US Patent No 9,472,098B2, hereinafter Gao.
With respect to claim 8, Gao teaches: 
	A non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors of a system to perform steps {Gao [Col14 Lines1-25] “computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device”; [Col12 Lines54-55] “hardware and/or software” illustrated Figs 3-4 with processing unit} comprising: 
	The remainder of the claim is rejected for the same rationale as claim 1.
	Gao is directed to event modeling for vehicle systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the teachings of Hoang and Chen using the generic hardware/software disclosed by Gao as obvious to try from finite ways to implement computer systems with reasonable expectation of success.

With respect to claim 15, Gao teaches
	A computer system {Gao Fig 3 “computer system”} comprising:
	one or more computer processors {Gao [Col11 Lines55-61] “one or more processors”} for executing computer program instructions {Gao [Col11 Lines43-44] “executable instructions”}; and a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors to perform steps {Gao [Col14 Lines1-25] “computer readable storage medium, as used herein, is not to be construed as transitory”} comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.
	Gao is directed to event modeling for vehicle systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the teachings of Hoang and Chen using the generic hardware/software disclosed by Gao as obvious to try from finite ways to implement computer systems with reasonable expectation of success.

Remaining dependent claims are rejected for the same rationale as recurrent subject matter:
Claims 9-14 corresponding to the rejection of Claims 2-7, respectively.
Claims 16-19 corresponding to the rejection of Claims 2-5, respectively. 
Claim 20 corresponding to the rejection of Claim 7.












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wan et al., “DBH-CLUS: A hierarchical clustering method to identify pick-up/drop-off hotspots” discloses hotspot detection.
Dandekar et al., “Detecting communities of commuters: Graph Based Techniques versus Generative Models” discloses generative modeling advantages using LDA & Gibbs.
Miao et al., “Data-Driven Robust Taxi Dispatch under Demand Uncertainties” discloses probabilistic guarantees with bootstrapping threshold.
Ghosh et al., “An Application of Network Lasso Optimization for Ride Sharing Prediction” discloses ADMM Lasso regression.
Kumar et al., “Understanding Urban Mobility via Taxi Trip Clustering” discloses fine-grained density based clustering.
Lu et al., “An Intelligent System for Taxi Service Monitoring, Analytics and Visualization” discloses hotspot detection with cluster density.
Borysov et al., “Using Internet Search Queries to Predict Human Mobility in Social Events” discloses likelihood of event with classification rule [P.1344] Eq (1).
Donovan et Work., “Using coarse GPS data to quantify city-scale transportation system resilience to extreme events” discloses time-series feature extraction from aggregated trips with consideration of pace and peak disruption recovery time.
Jung et al., “Dynamic Shared-Taxi Dispatch Algorithm with Hybrid Simulated Annealing” discloses ride acceptance probability, perturbation, and insertion heuristics cost minimization for pick-up/drop-off events.
Li et al., “A Dynamic Pricing Method for Carpooling Service Based on Coalitional Game Analysis” discloses fare surge multiplier.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124